OPINION
Nirvana S. Martin entered a plea of no contest to an indictment charging him with possession of crack cocaine, after his motion to suppress was overruled, after a hearing.  He was ultimately sentenced to a term of eleven months imprisonment. Martin filed a notice of appeal, and in due course, his appointed appellate counsel filed an extensiveAnders brief, which thoroughly examined the record and the law and concluded that there were no meritorious issues for appeal.
On October 10, 2001, we informed Martin of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of the proceedings in this case, including the transcript of the suppression hearing and the judgment entry of the trial court overruling Martin's motion to suppress the evidence, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
The judgment appealed from is affirmed.
BROGAN, J. and FAIN, J., concur.